Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 2, 2009 Savient Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-15313 13-3033811 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) One Tower Center East Brunswick, NJ (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (732) 418 - 9300 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a- ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On April 2, 2009, Savient Pharmaceuticals, Inc. (the Company) entered into a placement agent agreement with Lazard Capital Markets LLC (the Placement Agent) relating to the Companys registered direct offering, issuance and sale (the Offering) to select existing and new institutional investors (the Investors) of 5.93 million units (the Units) with each Unit consisting of (i) one share of the Companys common stock, $0.01 par value per share (the Common Stock) and (ii) one warrant to purchase 0.85 shares of Common Stock (the Warrants). The above description of the placement agent agreement is qualified in its entirety by reference to the placement agent agreement, which is filed as Exhibit 1.1 hereto and is incorporated herein by reference. In connection with the Offering, on April 2, 2009, the Company also entered into subscription agreements with the Investors relating to the sale of the Units. The Investors have agreed to purchase the Units for a negotiated price of $5.23 per Unit. The above description of the subscription agreements is qualified in its entirety by reference to the form of subscription agreement, which is filed as Exhibit 10.1 hereto and is incorporated herein by reference. The initial per share exercise price of the Warrants is $10.46. In the event that the Company publicly announces that the U.S. Food and Drug Administration (the FDA) has issued a complete response letter with respect to the Companys Biologics License Application for its K
